Case: 3:20-cv-00123-MJN-SLO Doc #: 35 Filed: 02/02/21 Page: 1 of 3 PAGEID #: 193




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

WILLIAM L. MCWAIN,

       Plaintiff,                                    Case No. 3:20-cv-123

vs.

CLAY TOWNSHIP, et al.,                               District Judge Michael J. Newman
                                                     Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

     ORDER AND ENTRY DENYING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT (DOC. 28) WITHOUT PREJUDICE TO REFILING AT THE CLOSE OF
                                 DISCOVERY
______________________________________________________________________________

       On April 1, 2020, Plaintiff, through counsel, filed a complaint in this Court pleading civil

rights claims under 42 U.S.C. § 1983. Doc. 1. Plaintiff’s claims arise from Defendants’ alleged

acts in declaring his real property in Clay Township, Ohio to be a nuisance and removing certain

items from that property in October 2019. Id. Plaintiff contends, inter alia, that he is not subject

to Clay Township Ordinances governing nuisance abatement; that he did not receive notice of the

nuisance abatement proceedings; and that, as a result, items of personal property were wrongfully

removed from his real property and damaged. Id. While Plaintiff purports to assert civil rights

claims under § 1983, he does not identify the specific federal rights purportedly violated or any

recognized theory of liability under § 1983. Id. It is also not clear from Plaintiff’s complaint

whether, in addition to federal claims under § 1983, he seeks to advance any claims arising under

Ohio law. Id.

       Following the filing of Plaintiff’s complaint, Defendants filed answers and asserted

defenses including, inter alia, that their liability is precluded by virtue of qualified immunity
Case: 3:20-cv-00123-MJN-SLO Doc #: 35 Filed: 02/02/21 Page: 2 of 3 PAGEID #: 194




and/or political subdivision immunity under Ohio Rev. Code § 2744.01, et seq. See doc. 8 at

PageID 83-85, doc. 26 at PageID 132-33. Thereafter, on October 19, 2020, the parties submitted

a Rule 26(f) report and the Court held a preliminary pretrial conference pursuant to Fed. R. Civ.

P. 16 on October 23, 2020. Docs. 27, 34. On November 24, 2020 -- i.e., a little more than one

month after the Court’s Rule 16 conference and before any discovery had taken place between the

parties in this case -- Plaintiff filed a motion for summary judgment. Doc. 28.

       In opposition to Plaintiff’s motion, Defendants argue that, because Plaintiff filed his motion

for summary judgment prior to any discovery taking place, his motion should be denied or, at the

least, held in abeyance until the conclusion of discovery. Docs. 30, 31. While Plaintiff’s motion

is not premature under the terms of Fed. R. Civ. P. 56(b) -- which allows the filing of a summary

judgment motion “at any time until 30 days after the close of all discovery” -- courts generally

hold that “some discovery must be afforded the non-movant before summary judgment is

granted[.]” White’s Landing Fisheries, Inc. v. Buchholzer, 29 F.3d 229, 231 (6th Cir. 1994); Vance

By & Through Hammons v. United States, 90 F.3d 1145, 1148 (6th Cir. 1996) (“The general rule

is that summary judgment is improper if the non-movant is not afforded a sufficient opportunity

for discovery”); Moore v. Shelby Cty., Ky., 718 F. App’x 315, 320 (6th Cir. 2017) (“Common

sense dictates that before a district court tests a party’s evidence, the party should have the

opportunity to develop and discover the evidence”). This Court would generally be inclined to

deny Plaintiff’s motion on the basis that it should be refiled after the parties engaged in some

discovery, if not at the conclusion of all discovery.

       The Court, however, finds Plaintiff’s motion merits denial on a more fundamental basis.

In his motion, Plaintiff asserts -- in a conclusory and perfunctory manner without developed

argument -- that Defendants’ alleged violation of local ordinances, in and of itself, entitles him to



                                                  2
Case: 3:20-cv-00123-MJN-SLO Doc #: 35 Filed: 02/02/21 Page: 3 of 3 PAGEID #: 195




damages. In doing so, Plaintiff fails to identify any legal theories underlying his § 1983 claim(s),

cites no law in support of his arguments regarding such claim(s), and sets forth no analysis tying

the facts of this case to his assertion that Defendants violated an identified federal right. Doc. 28.

On summary judgment review, it is not the Court’s role to identify Plaintiff’s claim(s), identify the

facts that may support such purported claim(s), and make his summary judgment arguments for

him. Plaintiff has retained counsel who is well equipped to submit a thorough developed argument

to the Court for adjudication.

        Thus, in the absence of some effort to develop an argument, cite specific Rule 56 facts of

record, and analyze his purported federal claim(s) under § 1983, Plaintiff’s motion for summary

judgment is DENIED WITHOUT PREJUDICE to file such motion at the conclusion of the

discovery period in this case. See Allstate Ins. Co. v. Papanek, No. 3:15-CV-240, 2018 WL

3537140, at *10 (S.D. Ohio July 23, 2018) (denying plaintiffs’ motion for summary judgment on

their claims where they “present[ed] not a single citation of authority in support of their request”);

Cent. Transp., LLC v. Balram Trucking, Ltd, No. 3:15-CV-265, 2017 WL 680511, at *3 (S.D.

Ohio Feb. 21, 2017) (concluding that a party “cannot expect the Court to issue a decision on

summary judgment in the absence of some effort to identify the law applicable” to the claims and

issues in this case); Hindman v. Thompson, 557 F. Supp. 2d 1293, 1300 (N.D. Okla. 2008) (stating

that it is not “the Court’s job to . . . research arguments on [a party’s] behalf”); see also S.D. Ohio

Civ. R. 7.2(a) (stating that “[a]ll motions . . . shall be accompanied by a memorandum in support

thereof that shall be a brief statement of the grounds, with citation of authorities relied upon”).

        IT IS SO ORDERED.


Date:   February 2, 2021                               s/ Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge

                                                  3
